Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00554-CV

            KERRVILLE LODGING LLC, D/B/A Econolodge and Jayram LLC,
                               Appellants

                                              v.

                       GREAT AMERICAN INSURANCE GROUP,
                                   Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 181053B
                          Honorable Rex Emerson, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against the appellants.

       SIGNED February 24, 2021.


                                               _________________________________
                                               Lori I. Valenzuela, Justice